People v Brown (2020 NY Slip Op 04756)





People v Brown


2020 NY Slip Op 04756


Decided on August 26, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 26, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
CHERYL E. CHAMBERS
JEFFREY A. COHEN
FRANCESCA E. CONNOLLY
PAUL WOOTEN, JJ.


2018-15135
 (Ind. No. 8267/17)

[*1]The People of the State of New York, respondent,
vMark Brown, appellant.


Paul Skip Laisure, New York, NY (Priya Raghavan of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove, Ruth E. Ross, and Daniel Berman of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Laura R. Johnson J.), imposed October 12, 2018, upon his plea of guilty, on the ground that the period of postrelease supervision imposed as part of the sentence was excessive.
ORDERED that the sentence is affirmed.
The record demonstrates that the defendant knowingly, intelligently, and voluntarily waived his right to appeal (see People v Sanders, 25 NY3d 337, 340; People v Batista, 167 AD3d 69, 74). The defendant's valid waiver of his right to appeal precludes appellate review of his contention that the period of postrelease supervision imposed as part of the sentence was excessive (see People v Lopez, 6 NY3d 248, 255-256; People v Caraballo, 184 AD3d 851).
BALKIN, J.P., CHAMBERS, COHEN, CONNOLLY and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court